 


 HR 5872 ENR: Boy Scouts of America Centennial Commemorative Coin Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5872 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the centennial of the Boy Scouts of America, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Boy Scouts of America Centennial Commemorative Coin Act. 
2.FindingsThe Congress finds as follows: 
(1)The Boy Scouts of America will celebrate its centennial on February 8, 2010. 
(2)The Boy Scouts of America is the largest youth organization in the United States, with 3,000,000 youth members and 1,000,000 adult leaders in the traditional programs of Cub Scouts, Boy Scouts, and Venturing. 
(3)Since 1910, more than 111,000,000 youth have participated in Scouting's traditional programs. 
(4)The Boy Scouts of America was granted a Federal charter in 1916 by an Act of the 64th Congress which was signed into law by President Woodrow Wilson. 
(5)In the 110th Congress, 248 members of the House of Representative and the Senate have participated in Boy Scouts of America as Scouts or adult leaders. 
(6)The mission of the Boy Scouts of America is to prepare young people to make ethical and moral choices over their lifetimes by instilling in them the values of the Scout Oath and Law. 
(7)Every day across our Nation, Scouts and their leaders pledge to live up the promise in the Scout Oath—On my honor I will do my best, To do my duty to God and my country and to obey the Scout Law; To help other people at all times; To keep myself physically strong, mentally awake, and morally straight—and the Scout Law, according to which a Scout is Trustworthy, Loyal, Helpful, Friendly, Courteous, Kind, Obedient, Cheerful, Thrifty, Brave, Clean, and Reverent. 
(8)In the past 4 years alone, Scouting youth and their leaders have volunteered more than 6,500,000 hours of service to their communities through more than 75,000 service projects, benefiting food banks, local schools, and civic organizations. 
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 350,000 $1 coins in commemoration of the centennial of the founding of the Boy Scouts of America, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design Requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the 100 years of the largest youth organization in United States, the Boy Scouts of America. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2010; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the Chief Scout Executive of the Boy Scouts of America and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint FacilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for IssuanceThe Secretary may issue coins under this Act only on or after February 8, 2010, and before January 1, 2011. 
6.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7 with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid Orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In GeneralAll sales of coins issued under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the National Boy Scouts of America Foundation, which funds will be made available to local councils in the form of grants for the extension of Scouting in hard to serve areas. 
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the National Boy Scouts of America Foundation as may be related to the expenditures of amounts paid under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
